DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 15 and 20 include the limitation “wherein the functional coating consists of two metallic layers,” which means that the coating layers include exactly two metallic layers, presumably the first and second metallic layers.  However, claims 8 and 10 allow for the seed films to be metallic, and claim 14 allows for the first or second primer layer to be metallic.  Thus, the scope of limitation is unclear as to what does and does not constitute a metallic layer.  For purposes of examination, the metallic layers referred to in the limitation will be interpreted to be the functional metallic layers of the coating stack, and not metallic layers that are characterized as other than as a functional layer.

Claim Rejections - 35 USC § 102
Claims 1-12, 14-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahieu (US 2016/0023942).
	As to claims 1, 15 and 20, Mahieu discloses a coated article having a functional coating applied thereto.  See the abstract.  Examples 1-4, 6, 13-24, 26-37, and 39-48 have a layer structure that anticipates the structure of instant claims 1, 15 and 20, and have a RgL* values between 35 and 55.  See Tables 1-7.  Please note the “comprising” transitional phrase allows for additional unclaimed layers (MPEP 2111.03), and the “over at least a portion” claim language does not require direct contact of the relevant layers in view of the broadest reasonable interpretation of the phrase.  
Corresponding structure in claim 1
Layer structure of Examples of Mahieu with substrate at the top and the layers going outward as the table goes down

1-3
4
6
13-18
19
20
21-24
26-31
32-37
39-43
44
45-46
47-48

SiN
SiN
SiN











NiCrW
CrZr
CrZr











SiN
SiN
SiN










First dielectric layer
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5

ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
First metallic layer
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
First primer layer
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO

ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5

SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN




NiCrW
NiCrW
NiCrW
CeZr
ZrN
TiN
TiZrN
NiVN
NiCrWN
TiAlN




SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN






ZSO5







Second dielectric layer
ZSO5
ZSO5
ZSO5
ZSO5
TZO65
TZO65
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5

ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
Second metallic layer
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Second primer layer
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
Third dielectric layer
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5

SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN




TZO
TZO65
TZO









In the above table:
ZSO5 is Zn2SnO4;
AZO is aluminum doped zinc oxide; 
TZO is 50% titanium oxide/50% zirconium oxide;
TZO65 is titanium zirconium oxide with 35% zirconium and 65% titanium.     
See paragraph [0071].
As to claims 2 and 3, Examples 16-18, 22, 26, 29, 30, 32-36, 39-44 and 48 have RgL* values between 42 and 52.  See Table 7.  
As to claims 4 and 5, Examples 1-4, 6, 13-24, 26-37, and 39-48 employ silver as the metallic functional layer.  See Tables 1-6.
As to claim 6 and 19, Examples 1-4, 6, 13-24, 26-37, and 39-48 employ at least one zinc oxide layer corresponding to the claimed dielectric layer.  See Tables 1-6.
Claim 7 is anticipated by Examples 1-4, 6, 13-24, 26-37, and 39-48 with the corresponding structure identified below:
Corresponding structure in claim 7
Layer structure of Examples of Mahieu with substrate at the top and the layers going outward as the table goes down

1-3
4
6
13-18
19
20
21-24
26-31
32-37
39-43
44
45-46
47-48

SiN
SiN
SiN











NiCrW
CrZr
CrZr











SiN
SiN
SiN










First film
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
Second film
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
First metallic layer
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
First primer layer
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO

ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5

SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN




NiCrW
NiCrW
NiCrW
CeZr
ZrN
TiN
TiZrN
NiVN
NiCrWN
TiAlN




SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN






ZSO5







Second dielectric layer
ZSO5
ZSO5
ZSO5
ZSO5
TZO65
TZO65
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5

ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
Second metallic layer
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Second primer layer
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
Third dielectric layer
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5

SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN




TZO
TZO65
TZO









Claim 8 is anticipated by Examples 1-4, 6, 13-24, 26-37, and 39-48 with the corresponding structure identified below:
Corresponding structure in claim 8
Layer structure of Examples of Mahieu with substrate at the top and the layers going outward as the table goes down

1-3
4
6
13-18
19
20
21-24
26-31
32-37
39-43
44
45-46
47-48

SiN
SiN
SiN











NiCrW
CrZr
CrZr











SiN
SiN
SiN











ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
Seed film
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
First metallic layer
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
First primer layer
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO

ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5

SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN




NiCrW
NiCrW
NiCrW
CeZr
ZrN
TiN
TiZrN
NiVN
NiCrWN
TiAlN




SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN






ZSO5







Second dielectric layer
ZSO5
ZSO5
ZSO5
ZSO5
TZO65
TZO65
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5

ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
Second metallic layer
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Second primer layer
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
Third dielectric layer
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5

SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN




TZO
TZO65
TZO









Claim 9 is anticipated by Examples 1-4, 6, 13-24, 26-37, and 39-48 with the corresponding structure identified below:
Corresponding structure in claim 9
Layer structure of Examples of Mahieu with substrate at the top and the layers going outward as the table goes down

1-3
4
6
13-18
19
20
21-24
26-31
32-37
39-43
44
45-46
47-48

SiN
SiN
SiN











NiCrW
CrZr
CrZr











SiN
SiN
SiN










First dielectric layer
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5

ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
First metallic layer
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
First primer layer
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
First film
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5

SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN




NiCrW
NiCrW
NiCrW
CeZr
ZrN
TiN
TiZrN
NiVN
NiCrWN
TiAlN




SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN






ZSO5







Second film
ZSO5
ZSO5
ZSO5
ZSO5
TZO65
TZO65
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
Third film
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
Second metallic layer
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Second primer layer
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
Third dielectric layer
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5

SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN




TZO
TZO65
TZO








	
The corresponding first film in Mahieu is ZSO5, which is Zn2SnO4.  See paragraph [0071].  Claim 9 states the “first film comprising zinc oxide.”  The term “comprising” allows for other ingredients in the film such as tin.  
Claim 10 is anticipated by Examples 1-4, 6, 13-24, 26-37, and 39-48 with the corresponding structure identified below:
Corresponding structure in claim 10
Layer structure of Examples of Mahieu with substrate at the top and the layers going outward as the table goes down

1-3
4
6
13-18
19
20
21-24
26-31
32-37
39-43
44
45-46
47-48

SiN
SiN
SiN











NiCrW
CrZr
CrZr











SiN
SiN
SiN










First dielectric layer
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5

ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
First metallic layer
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
First primer layer
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO

ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5

SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN




NiCrW
NiCrW
NiCrW
CeZr
ZrN
TiN
TiZrN
NiVN
NiCrWN
TiAlN




SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN






ZSO5








ZSO5
ZSO5
ZSO5
ZSO5
TZO65
TZO65
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
Seed film
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
Second metallic layer
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Second primer layer
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
Third dielectric layer
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5

SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN




TZO
TZO65
TZO









Claim 11 is anticipated by Examples 1-4, 6, 13-24, 26-37, and 39-48 with the corresponding structure identified below:
Corresponding structure in claim 11
Layer structure of Examples of Mahieu with substrate at the top and the layers going outward as the table goes down

1-3
4
6
13-18
19
20
21-24
26-31
32-37
39-43
44
45-46
47-48

SiN
SiN
SiN











NiCrW
CrZr
CrZr











SiN
SiN
SiN











ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
First dielectric layer
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
First metallic layer
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
First primer layer
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO

ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5

SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN




NiCrW
NiCrW
NiCrW
CeZr
ZrN
TiN
TiZrN
NiVN
NiCrWN
TiAlN




SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN






ZSO5







Second dielectric layer
ZSO5
ZSO5
ZSO5
ZSO5
TZO65
TZO65
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5

ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
Second metallic layer
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Second primer layer
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
First film
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
Second film
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN




TZO
TZO65
TZO









Claim 12 is anticipated by Examples 1-4, 6, 13-24, 26-37, and 39-48 with the corresponding structure identified below:
Corresponding structure in claim 12
Layer structure of Examples of Mahieu with substrate at the top and the layers going outward as the table goes down

1-3
4
6
13-18
19
20
21-24
26-31
32-37
39-43
44
45-46
47-48

SiN
SiN
SiN











NiCrW
CrZr
CrZr











SiN
SiN
SiN











ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
First dielectric layer
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
First metallic layer
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
First primer layer
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO

ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5

SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN




NiCrW
NiCrW
NiCrW
CeZr
ZrN
TiN
TiZrN
NiVN
NiCrWN
TiAlN




SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN






ZSO5








ZSO5
ZSO5
ZSO5
ZSO5
TZO65
TZO65
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5

ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
ZnO
Second metallic layer
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Ag
Second primer layer
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
AZO
Third dielectric layer
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
ZSO5
Protective layer
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
SiN
Protective layer



TZO
TZO65
TZO









As to claim 14, Examples 1-4, 6, 13-24, 26-37, and 39-48 contain AZO (aluminum zinc oxide) as the primer layer.  The layer is not formed by deposing as a metal and oxidizing as recited in claim 14.   However, this limitation is a product-by-process limitation.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure of a metal oxide layer.  The reference suggests such a product.
Further as to claims 15, examples 1-4, 6, 13-23, 30-31, 36, 37 and 44-48 have metallic layer thickness between 10 and 30 nm.  Id.
As to claims 18, Examples 1-4, 6, 13-24, 26-37, and 39-48 have a combined silver layer thickness between 10 and 30 nm.  See Tables 1-6.

Claim Rejections - 35 USC § 103
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mahieu (US 2016/0023942) as applied to claims 1 and 12 and further in view of Finley et al. (US 2005/0258030).
Examples 1-4, 6, 13-24, 26-37, and 39-48 anticipate claims 1 and 12 for the reasons recited above.  The cited examples employ SiN or titanium zirconium oxide as the protective layer, and therefore, fail to include silicon aluminum oxide or titanium aluminum oxide as the protective coating.  
Finley et al. discloses that titanium aluminum nitride, oxide or oxynitride layers are useful as protective coatings for coating stacks.  See paragraph [0049], [0075].  
It would have been obvious to one of ordinary skill in the art at the time of filing to have employed a titanium aluminum nitride, oxide or oxynitride layer as the protective layer of Mahieu because the titanium aluminum nitride, oxide or oxynitride layer of Finley et al. protects the coating stack from mechanical wear or chemical attack.  See paragraph [0049].

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mahieu (US 2016/0023942) as applied to claims 1 and 12 and further in view of Aguilar et al. (WO 2018/117801).
The rejection is over WO 2018/117801 because the document has an earlier publication date.  However, the English language equivalent, US 2019/0330101, will be cited below. 
Examples 1-4, 6, 13-24, 26-37, and 39-48 of Mahieu anticipate claim 15 for the reasons recited above.  The cited examples do not have a combined thickness for the silver layers of not more than 22 nm or not more than 18 nm.  Mahieu does not disclose a range of thickness for the silver layers.
Aguilar et al. teaches that each silver layer in a double silver layer stack may have a thickness of 5 to 15 nm.  See Figure 4 and paragraph [0062].  The result is a total silver thickness of 10 to 30 nm, which overlaps the range of claims 16 and 17.  Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time of filing to have changed the thickness of the silver layers of Mahieu to be within the range of 5 to 15 nm.  The rationale for doing so is the simple substitution of the silver layers of Auguilar et al. for the silver layers of Mahieu to obtain predictable results.  See MPEP 2143 I.A.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784